
	

113 S1177 IS: Moving to Work Charter Program Act of 2013
U.S. Senate
2013-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1177
		IN THE SENATE OF THE UNITED STATES
		
			June 18, 2013
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To authorize the Moving to Work Charter
		  program to enable public housing agencies to improve the effectiveness of
		  Federal housing assistance, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Moving to Work Charter Program Act of
			 2013.
		2.Moving to work charter program
			 authorization
			(a)PurposeThe purpose of this Act is—
				(1)to give public housing agencies and the
			 Secretary of Housing and Urban Development (in this Act referred to as the
			 Secretary) the flexibility to design and implement various
			 approaches for providing and administering housing assistance that achieves
			 greater cost effectiveness in using Federal housing assistance to address local
			 housing needs for low-income families;
				(2)to reduce administrative burdens on public
			 housing agencies providing such assistance;
				(3)to give incentives to assisted families to
			 work and become economically self-sufficient;
				(4)to increase housing choices for low-income
			 families; and
				(5)to enhance the ability of low-income
			 elderly residents and persons with disabilities to live independently.
				(b)Moving to Work Charter Program
			 authority
				(1)Contract authority
					(A)In generalSubject to the phase-in requirements under
			 subparagraph (B), the Secretary shall enter into charter contracts, beginning
			 in fiscal year 2014, with up to 250 public housing agencies administering the
			 public housing program or the section 8 housing assistance program under the
			 United States Housing Act of 1937 (42 U.S.C. 1437 et seq.).
					(B)Phase-inThe phase-in requirements under this
			 subparagraph are as follows:
						(i)By the end of fiscal year 2014, the
			 Secretary shall have entered into charter contracts with at least 80 public
			 housing agencies described in subparagraph (A).
						(ii)By the end of fiscal year 2015, the
			 Secretary shall have entered into charter contracts with at least 160 public
			 housing agencies described in subparagraph (A).
						(iii)By the end of fiscal year 2016, the
			 Secretary shall have entered into charter contracts with at least 250 public
			 housing agencies described in subparagraph (A).
						(2)Charter contractsA charter contract shall—
					(A)supersede and have a term commensurate with
			 any annual contributions contract between a public housing agency and the
			 Secretary; and
					(B)provide that a participating public housing
			 agency shall receive—
						(i)capital and operating assistance allocated
			 to such agency under section 9 of the United States Housing Act of 1937 (42
			 U.S.C. 1437g); and
						(ii)assistance provided under section 8 of the
			 United States Housing Act of 1937 (42 U.S.C. 1437f).
						(3)Use of assistanceAny assistance provided under paragraph
			 (2)(B)—
					(A)may be combined; and
					(B)shall be used to provide locally designed
			 housing assistance for low-income families, including—
						(i)services to facilitate the transition to
			 work and self-sufficiency; and
						(ii)any other activity which a public housing
			 agency is authorized to undertake pursuant to State or local law.
						(c)Terms and conditions of assistance
				(1)Applicability of United States Housing Act
			 of 1937Except as provided in
			 this section, the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.)
			 shall not be applicable to any public housing agency participating in the
			 Moving to Work Charter program established under this section.
				(2)Applicable 1937 Act
			 provisionsThe following
			 provisions of the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.)
			 are applicable to any public housing agency participating in the Moving to Work
			 Charter program established under this section:
					(A)Subsections (a) and (b) of section 12 (42
			 U.S.C. 1437j (a) and (b)) shall apply to housing assisted under a charter
			 contract, other than housing assisted solely due to occupancy by families
			 receiving tenant based rental assistance.
					(B)Section 18 (42 U.S.C. 1437p) shall continue
			 to apply to public housing developed under such Act notwithstanding any use of
			 the housing under a charter contract.
					(3)Charter contract termsA charter contract shall provide that a
			 public housing agency—
					(A)may—
						(i)combine assistance received under sections
			 8 and 9 of the United States Housing Act of 1937 (42 U.S.C. 1437f and 1437g),
			 as described in subsection (b)(3); and
						(ii)use such assistance to provide housing
			 assistance and related services for activities authorized by this section,
			 including those activities authorized by sections 8 and 9 of such Act;
						(B)certify that in preparing its application
			 for participation in the Moving to Work Charter program established under this
			 section, such agency has—
						(i)provided for citizen participation through
			 a public hearing and, if appropriate, other means; and
						(ii)taken into account comments from the public
			 hearing and any other public comments on the proposed activities under this
			 Act, including comments from current and prospective residents who would be
			 affected by such contract;
						(C)shall ensure that at least 75 percent of
			 the families assisted under a charter contract shall be, at the time of such
			 families’ entry into the Moving to Work Charter program, very low-income
			 families;
					(D)shall establish a reasonable rent policy,
			 which shall—
						(i)be designed to encourage employment,
			 self-sufficiency, and homeownership by participating families, consistent with
			 the purpose of this Act;
						(ii)include transition and hardship
			 provisions;
						(iii)be included in the annual plan of such
			 agency; and
						(iv)be subject to the opportunities for public
			 participation described in subsection (e)(1)(C)(iv);
						(E)shall continue to assist not less than
			 substantially the same total number of low-income families as would have been
			 served had such agency not entered into such contract;
					(F)shall maintain a comparable mix of families
			 (by family size) as would have been provided had the agency not entered into
			 such contract;
					(G)shall ensure that housing assisted under
			 such contract meets housing quality standards established or approved by the
			 Secretary;
					(H)shall receive training and technical
			 assistance, upon request by such agency, to assist with the design and
			 implementation of the activities described under this Act;
					(I)shall receive an amount of assistance under
			 sections 8 and 9 of the United States Housing Act of 1937 (42 U.S.C. 1437f and
			 1437g) that is not diminished by the participation of such agency in the Moving
			 to Work Charter program established under this section;
					(J)shall be subject to the procurement
			 procedures described in such contract;
					(K)shall ensure that each family receiving
			 housing assistance—
						(i)is
			 engaged in work activities that would count toward satisfying the monthly work
			 participation rates applicable to the State in which such public housing agency
			 is located for purposes of the State temporary assistance to needy families
			 program funded under part A of title IV of the Social Security Act (42 U.S.C.
			 601 et seq.) if the family were receiving assistance or benefits under that
			 program; or
						(ii)would qualify
			 under that program to an exception to engaging in such work activities;
			 and
						(L)shall provide housing assistance to
			 families assisted under a charter contract for not more than 5 years.
					(d)SelectionIn selecting among public housing agency
			 applications to participate in the Moving to Work Charter program established
			 under this section, the Secretary shall consider—
				(1)the potential of each agency to plan and
			 carry out activities under such program;
				(2)the relative performance by an agency under
			 section 6(j) of the United States Housing Act of 1937 (42 U.S.C.
			 1437d(j));
				(3)the need for a diversity of participants in
			 terms of size, location, and type of agency; and
				(4)any other appropriate factor as determined
			 by the Secretary.
				(e)Charter report
				(1)Contents
					(A)In generalNotwithstanding any other provision of law,
			 and in place of all other planning and reporting requirements otherwise
			 required, each public housing agency that is a party to a charter contract
			 shall submit to the Secretary, on an annual basis, a single charter report, in
			 a form and at a time specified by the Secretary.
					(B)Sole means of reportingA charter report submitted under
			 subparagraph (A) shall be the sole means by which a public housing agency shall
			 be required to provide information to the Secretary on the activities assisted
			 under this section during a fiscal year, unless the Secretary has reason to
			 believe that such agency has violated the charter contract between the
			 Secretary and such agency.
					(C)RequirementsEach charter report required under
			 subparagraph (A) shall—
						(i)document the use by a public housing agency
			 of any assistance provided under a charter contract, including appropriate
			 financial statements;
						(ii)describe and analyze the effect of assisted
			 activities in addressing the objectives of this section;
						(iii)include a certification by such agency that
			 such agency has prepared an annual plan which—
							(I)states the goals and objectives of that
			 agency under the charter contract for the past fiscal year;
							(II)describes the proposed use of assistance by
			 that agency for activities under the charter contract for the past fiscal
			 year;
							(III)explains how the proposed activities of
			 that agency will meet the goals and objectives of that agency;
							(IV)includes appropriate budget and financial
			 statements of that agency; and
							(V)was prepared in accordance with a public
			 process as described in clause (iv);
							(iv)describe and document how a public housing
			 agency has provided residents assisted under a charter contract and the wider
			 community with opportunities to participate in the development of and comment
			 on the annual plan, which shall include at least 1 public hearing; and
						(v)include such other information as may be
			 required by the Secretary pursuant to subsection (f)(2).
						(2)ReviewAny charter report submitted pursuant to
			 paragraph (1) shall be deemed approved unless the Secretary, not later than 45
			 days after the date of submission of such report, issues a written disapproval
			 because—
					(A)the Secretary reasonably determines, based
			 on information contained in the report, that a public housing agency is not in
			 compliance with the provisions of this section or other applicable law;
			 or
					(B)such report is inconsistent with other
			 reliable information available to the Secretary.
					(f)Records and audits
				(1)Keeping of recordsEach public housing agency shall keep such
			 records as the Secretary may prescribe as reasonably necessary—
					(A)to disclose the amounts and the disposition
			 of amounts under the Moving to Work Charter program established under this
			 section;
					(B)to ensure compliance with the requirements
			 of this section; and
					(C)to measure performance.
					(2)Access to documents by the
			 secretary
					(A)In generalThe Secretary shall have access for the
			 purpose of audit and examination to any books, documents, papers, and records
			 that are pertinent to assistance in connection with, and the requirements of,
			 this section.
					(B)LimitationAccess by the Secretary described under
			 subparagraph (A) shall be limited to information obtained solely through the
			 annual charter report submitted by a public housing agency under subsection
			 (e), unless the Secretary has reason to believe that such agency is not in
			 compliance with the charter contract between the Secretary and such
			 agency.
					(3)Access to documents by the comptroller
			 generalThe Comptroller
			 General of the United States, or any duly authorized representative of the
			 Comptroller General, shall have access for the purpose of audit and examination
			 to any books, documents, papers, and records that are pertinent to assistance
			 in connection with, and the requirements of the Moving to Work Charter program
			 established under this section.
				(g)Procurement preemption
				(1)In generalAny State or local law which imposes
			 procedures or standards for procurement which conflict with or are more
			 burdensome than applicable Federal procurement requirements shall not apply to
			 any public housing agency under the Moving to Work Charter program established
			 under this section.
				(2)reduction of administrative
			 burdensThe Secretary may
			 approve procurement procedures for public housing agencies participating in the
			 Moving to Work Charter program established under this section that reduce
			 administrative burdens of procurement requirements imposed by Federal
			 law.
				(h)Subsequent laws preemptedA public housing agency participating in
			 the Moving to Work Charter program established under this section shall not be
			 subject to any provision of law which conflicts with the provisions of this
			 section and which is enacted subsequent to the date of execution of such
			 agency’s charter contract or Moving to Work program agreement, as described in
			 subsection (i), unless such law expressly provides for such law’s application
			 to public housing agencies subject to this section.
			(i)Existing agreementsNotwithstanding anything in this section or
			 any other provision of law, any public housing agency which has an existing
			 Moving to Work program agreement with the Secretary pursuant to section 204 of
			 the Departments of Veterans Affairs and Housing and Urban Development, and
			 Independent Agencies Appropriations Act, 1996 (Public Law 104–134; 110 Stat.
			 1321–281) and which is not in default thereof, may, at the option of such
			 agency—
				(1)continue to operate under the terms and
			 conditions of such agreement notwithstanding any limitation on the terms
			 contained in such contract; or
				(2)at any time, enter into a charter contract
			 with the Secretary on terms and conditions which are not less favorable to the
			 agency than such existing agreement.
				(j)Public housing agency evaluation
				(1)In generalBy the end of fiscal year 2014, the
			 Secretary shall appoint a Federal advisory committee consisting of public
			 housing agencies with charter contracts, public housing industry organizations,
			 resident organizations, other public housing and section 8 voucher
			 stakeholders, and experts on accreditation systems in similar fields, to assess
			 and develop a demonstration program to test standards, criteria, and practices
			 for a national public housing agency accreditation system or other evaluation
			 system.
				(2)ReportNot later than the end of fiscal year 2016,
			 the committee established under paragraph (1) and the Secretary shall provide a
			 report and recommendations to Congress with respect to the establishment of a
			 national public housing agency accreditation system.
				(k)DefinitionsIn
			 this Act—
				(1)the term
			 families has the same meaning as in section 3(b)(3) of the United
			 States Housing Act of 1937 (42 U.S.C. 1437a(b)(3));
				(2)the term
			 low-income families has the same meaning as in section 3(b)(2) of
			 the United States Housing Act of 1937 (42 U.S.C. 1437a(b)(2)); and
				(3)the term
			 very low-income families has the same meaning as in section
			 3(b)(2) of the United States Housing Act of 1937 (42 U.S.C.
			 1437a(b)(2)).
				
